Citation Nr: 1701878	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  10-44 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a chronic left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1975 to January 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a February 2012 videoconference hearing, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with claims file.

This matter was previously remanded by the Board for further development in March 2014 and June 2016.


FINDING OF FACT

A chronic left shoulder disability was not demonstrated in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed degenerative joint disease of the left shoulder, left shoulder sprain, and rotator cuff tear is etiologically related to his active service, to include a documented in service injury. 


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The duty to notify has been met.  See November 2009 VA correspondence and February 2012 Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  No outstanding evidence has been identified that has not otherwise been obtained.

The Board remanded these claims in March 2014 and May 2016 for further development, including obtaining VA examination opinions as well as outstanding treatment records.  In June 2014, the AOJ requested that the Veteran provide a completed Authorization and Consent Form in order to assist in obtaining the pertinent treatment records requested on remand.  See RO Correspondence.  There is no indication that the Veteran responded.    

Correspondingly, the Veteran was afforded a VA examination and opinion in June 2014 and an addendum opinion in June 2016.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2014 VA examination, when viewed in conjunction with June 2016 addendum opinion, is adequate for adjudication purposes.  Specifically, the opinion is predicated on a full understanding of the Veteran's medical history, and provides sufficient evidentiary bases for the claim to be adjudicated.  Accordingly, all remand instructions issued by the Board have been substantially complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Laws and regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.
Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d) (2016). 

As to current disability, the Veteran has a variety of diagnoses including shoulder degenerative joint disease, shoulder sprain and rotator cuff tear.  See 2014 VA examination and Oklahoma Center for Orthopaedics Records.  With regard to in-service injury, previous Board decisions have conceded that the Veteran did indeed strain his acromioclavicular joint of the left shoulder.  See March 2014 and May 2016 Board decisions.  Thus, the first two elements of Shedden/Caluza are met. 

However, despite these current diagnoses and in-service complaints, there is no evidence of a medical nexus to support a grant of service connection.  To that point, the Veteran was afforded a VA examination in June 2014.   The June 2014 opinion obtained with respect to the examination was previously determined inadequate.  See March 2014 and May 2016 Board decisions.  Such resulted in VA obtaining an addendum opinion in June 2016.  As stated, the Board now finds that the 2014 VA examination when paired with the 2016 addendum opinion is adequate for adjudication purpose.

That said, the examiner determined that it is less likely than not that any left shoulder disability present during the pendency of the appeal was related to active service.  Rather, the Veteran's current disabilities are more likely solely the result of supervening post-service injury.  The examiner considered the Veteran's competent reports and his conceded in-service injury.  Nevertheless, following review of the record, the examiner found the clinical evidence more persuasive than the Veteran's statements.  

In supporting this finding the examiner stated the following:

It is acknowledged that the Veteran is competent to give credible testimony regarding his symptoms and that his contention is that his initial in-service injury was progressively aggravated by overuse which resulted in wearing over time and re-injury in 2001.  However, the overall clinical course of the Veteran's shoulder condition as described in the records contained in the VBMS file is that of a minor injury occurring in 1975 (a strain) which healed, and was therefore asymptomatic after healing.  Had the in-service injury been "progressively aggravated by overuse resulting in tearing" the expectation of this type of progressive re-injury would be of significant symptomatology requiring that he seek treatment.  

However this was not the case over the ensuing 26 years (post-service).  [Moreover, the] indication that the in-service injury was relatively minor is evidence[d] in the fact that the Veteran was sent back to his regular duties[.] [Further he] was able to serve 4 more years in the service without...limitation due to a shoulder condition.  Likewise he was able to work in a relatively strenuous job...for many years...until his   [on the job injury].  

The Board finds this opinion highly probative as it was predicated on physical examination, consideration of lay statements and detailed review of the record.  Further, the examiner sufficiently rationalized the negative opinion against the probative evidence of record.  Notably, the examiner directly addressed the Veteran's contention regarding continued symptomology including tearing since initial injury.  In addressing these statements, the examiner comparatively found that the clinical evidence of record simply did not support the Veteran's contentions.  

In light of the negative nexus opinion, and lack of competent positive opinion to contradict this evidence, there is simply no basis for a grant of service connection on a direct basis. 

Consideration has been given to the Veteran's contentions that his left shoulder disability is related to his service.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, here the specific issues in this case falls outside the realm of common knowledge of a lay person.  Particularly, this case involves making definitive clinical diagnoses based on knowledge of orthopedic medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While he is certainly competent to report that he experiences shoulder pain, tightness and difficulty maneuvering, he is not competent to link those complaints to a particular etiology.  His assertions are therefore not competent evidence of a medical nexus. 

The Board is likewise aware of the provisions of 38 C.F.R. § 3.303 (b), relating to chronicity and continuity of symptomatology.  As stated above, arthritis is one of the listed chronic diseases.  In this regard, the June 2016 VA examiner explicitly considered the Veteran's complaints of shoulder symptoms beginning in service.  Despite these reports, the examiner was unable to link the Veteran's left shoulder arthritis to service.  Instead, the examiner found such reports untenable in light of the clinical and employment evidence of record.  Supporting the examiner's conclusion is the Veteran's separation examination in January 1979 which noted clinically normal upper extremities.  Moreover, the record is negative for diagnosis of arthritis of the left shoulder within one year of discharge.  Rather, the earliest treatment medical record in evidence is dated many years after service separation.  As such, service connection cannot be granted for arthritis on a presumptive basis and the nexus element of Shedden/Caluza may not be met via continuity of symptomatology. 

Accordingly, the Board finds that the claim of entitlement to service connection for a left shoulder disability must be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a chronic left shoulder disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


